Citation Nr: 1134561	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle sprain.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972, and thereafter had additional service (with periods of active duty for training (ACDUTRA)) in the Montana Air National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2007, the case was remanded for additional development.  In August 2009 and in January 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matters of service connection for bilateral hearing loss and tinnitus.

The matter of service connection for residuals of a right ankle sprain is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service, or to any event or injury therein.

2. Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  February 2002, January 2006, and August 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/ supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in November 2008 with an addendum opinion in December 2008 (for tinnitus), and in June 2009 (for bilateral hearing loss and tinnitus).  For reasons that will be discussed in greater detail below, the Board found the November 2008 and June 2009 VA examinations inadequate.  Accordingly, the Board requested a VHA advisory medical opinion in August 2009 and in January 2011.  

The Veteran has not identified any pertinent evidence that remains outstanding.  In this regard, the Board notes that at the January 2007 videoconference hearing, it was indicated that the Veteran had additional evidence that was being submitted that day and would be sent via facsimile to the Board with a waiver of initial Agency of Jurisdiction (AOJ) consideration.  However, when the claim was previously before the Board in June 2007, a review of the claims file found that such evidence had not been associated with the claims file.  Accordingly, in the Board's June 2007 remand, the RO was instructed to advise the Veteran that such evidence and waiver had never been received by the Board and to afford him the opportunity to re-submit the evidence.  Pursuant to these remand instructions, the Veteran was advised in August 2007 that "the evidence and waiver [he submitted] during a January 2007 videoconference [had not been] received by the [Board]," and that if he wanted to resubmit the evidence, he had 60 days from the date of the letter to do so.  In February 2008, the Veteran responded that he had "submitted all evidence in [his] possession," and had no other information or evidence to give VA to substantiate his claim.  Based on the foregoing, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Factual Background

In various statements and in testimony presented during the January 2007 videoconference hearing, the Veteran has alleged that he has bilateral hearing loss and tinnitus as a result of extensive exposure to noise trauma during his active duty service with the U.S. Air Force.  

The Veteran's DD-214 reflects that his main occupational specialty in the U.S. Air Force was a refrigerator and air conditioning mechanic specialist.  His active duty STRs do not include any reports of a service entrance or separation physical examination, but records of treatment he received in service are available.  They are silent for any complaints, findings, treatment, or diagnoses related to hearing loss or tinnitus.  

The Veteran's Air National Guard STRs are also available.  They include the reports of his periodic Air National Guard examinations, which include audiometric testing.  On December 1976 enlistment examination, the ears were normal on clinical evaluation; whispered voice testing showed that the Veteran's hearing acuity was normal (15/15).  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
5
10
5
10
15
10
5
10
Left Ear
10
10
5
15
15
10
5
10

In an associated report of medical history, the Veteran denied having or having ever had problems with hearing loss.

On January 1981 periodic physical examination, a clinical evaluation of the ears revealed that the Veteran had difficulty hearing words.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
10
5
5
5
10
15
55
60
Left Ear
10
5
5
5
10
5
30
45

The Veteran was noted to have hearing loss from noise trauma with his right ear being worse than the left.  In an associated report of medical history, he denied having or having ever had problems with hearing loss.

On April 1984 periodic physical examination, the ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
n/a
0
0
5
10
15
45
n/a
Left Ear
n/a
5
0
0
10
5
40
n/a

In an associated report of medical history, the Veteran denied having or having ever had problems with hearing loss.

On February 1988 periodic physical examination, the ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
n/a
0
0
0
15
15
40
n/a
Left Ear
n/a
0
0
0
20
25
15
n/a

In an associated report of medical history, the Veteran denied having or having ever had problems with hearing loss.

On January 1992 periodic physical examination, the ears were normal on clinical evaluation.  Audiometry revealed puretone thresholds, in decibels, were:
Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Right Ear
n/a
0
5
5
30
30
35
n/a
Left Ear
n/a
0
0
0
30
30
25
n/a

The Veteran was noted to have mild bilateral high frequency hearing loss that was progressive.  In an associated report of medical history, he also reported having hearing loss.

May 2005 to July 2005 VA treatment records show that in June 2005, an addendum was added to the Veteran's May 2005 treatment record.  The addendum noted that his audiology had showed some asymmetrical sensorineural mild hearing loss in the right ear compared to the left ear; however, this had not changed from 2003.  These findings were discussed with Dr. D., an ENT specialist, who found that the lack of change in two years with an asymmetrical mild hearing loss was not consistent with noise-induced hearing loss.  Dr. D. added his own addendum note in which he stated, "[The Veteran] has noise exposure to both ears ot [sic] to one.  Upon review there is (an) asymmetric high frequency loss and classically noise-induced hearing loss is usually symmetric.  Unless there is a unique circumstance of noise exposure to one ear this most likely is not a noise-induced pattern."  In July 2005, the Veteran underwent an MRI study of the brain because of his hearing disturbance.  

On November 2008 VA examination, the Veteran reported that his hearing began to deteriorate while he was on active duty as he worked on air conditioning units and also worked near flight lines, all without wearing ear protection.  He also noted that he was exposed to noise trauma while serving in the National Guard as he worked on air conditioning units and had to shoot guns for qualification.  He also complained of a "whooshing sound" in both ears; he could not recall when it started, but noted that he had had the sound for "a long time."  The examiner initially stated he could not provide an opinion as to the etiology of the Veteran's tinnitus, but in a December 2008 addendum opinion, opined that it was "related to his military experience."  The examiner explained this opinion was based on the Veteran's audiograms from 1984, 1988 and 1992, which showed mild high frequency hearing loss in both ears.

On June 2009 authorized VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
60
LEFT
15
15
20
40
35

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 98 percent in the left.  Mild sensorineural hearing loss in the left ear and moderately-severe sensorineural hearing loss in the right was diagnosed.  The Veteran complained of exposure to noise trauma while on active duty with the Air Force, in the National Guard, and while working at a saw mill for 5 to 6 years without any hearing protection; he denied any recreational noise exposure.  He also complained of constant tinnitus since 1971 when he was stationed on a flight line.  After a review of the claims file, the examiner noted that the Veteran's hearing had been within normal limits in 1976, two years after he started working with the National Guard, and that his hearing loss developed sometime between 1976 and 1981.  He also had significant noise exposure with service and with his occupation.  "Without resorting to mere speculation it [was] difficult [for the examiner] to say which caused his hearing loss."  She then opined that it was "at least as likely as not" that his hearing had been negatively impacted by his military noise exposure.  She further opined that although the Veteran's claims file was silent for any complaints of tinnitus, because tinnitus and hearing loss coincide, it was her opinion that his tinnitus was "at least as likely as not" the result of military noise exposure.

In August 2009, the Board noted that the November 2008 VA examiner's December 2008 opinion was based on an inaccurate understanding of the Veteran's STRs.  Specifically, in opining that the Veteran's tinnitus was related to his service, he cited to the 1984, 1988, and 1992 audiograms with the apparent belief that they had been conducted while he was on active duty, when in fact they were in conjunction with periodic Air National Guard examinations.  The Board noted additionally that the June 2009 VA examiner's opinion was also inadequate because it was stated in conflicting, inconsistent, and speculative terms.  Therefore, it was requested that a VHA otologist review the Veteran's claims file and provide opinions as to the etiology of the Veteran's bilateral hearing loss and tinnitus.

In an opinion received from the VHA in October 2010, an audiologist stated:

Based on electronic hearing testing and likely hazardous noise exposure while on active periods in the reserves it is likely the veteran had hearing damage (significant threshold shift beyond normal variability) while on active duty during reserve service.  Based on likely hazardous noise exposure while in reserve service, electronic hearing testing conducted during reserve service, and the veteran's current degree and configuration of hearing loss it is my opinion that the veteran's hearing loss and reported tinnitus is at least in part at least as likely as not caused by or a result of noise exposure while in service.

In January 2011, the Board found the October 2010 VHA advisory medical opinion inadequate for several reasons.  First, it was not completed by the requested specialist, an otologist.  Second, the audiologist confused "active periods while in reserve service" with service in the National Guard.  Third, the audiologist did not respond to the questions posed in the Board's August 2009 request as he focused on whether the Veteran's hearing loss and tinnitus were related to his subsequent service in the Air National Guard without opining as to whether these disabilities were related to his active duty service in the U.S. Air Force (from October 1968 to October 1972).  Accordingly, the Board requested another VHA advisory medical opinion from an otologist.  In response to this request, a VA otolaryngologist (otology, rhinology, laryngology) opined in March 2011 that the Veteran's bilateral hearing loss and tinnitus were "less likely than not" related to his active duty service from October 1968 to October 1972.  

Regarding the Veteran's hearing loss, the VHA consultant stated that his pattern of hearing loss was "not consistent with what one would expect given [his] history and audiometric findings."  He explained that as an air conditioning mechanic, the Veteran's noise exposure should have been equal for both ears.  The Veteran also reported being right-handed and shooting weapons with his dominant hand.  The VHA consultant explained that shooting rifles with the right hand generally results in left ear hearing loss, and shooting pistols generally results in a bilateral symmetrical hearing loss.  However, the Veteran's hearing pattern through the years has been worse in the right ear than in the left, and this "goes against the generally accepted hearing loss pattern expected from shooting rifles by a right handed person."  It also goes against the generally accepted hearing loss pattern expected from one who shoots pistols or is exposed to environmental noises (such as an air conditioning mechanic).  The VHA consultant then stated that these facts, "in addition to the essentially normal hearing levels seen in 1976, (approximately 4 years after leaving active service) as well as a clear post-service history of significant noise exposure such as working in a sawmill for five or six years without hearing protection," made it less likely that his hearing loss was related to his service in the U.S. Air Force.

Regarding the Veteran's tinnitus, the VHA consultant noted that there was no one-to-one relationship between hearing loss and tinnitus, pointing out that the exact etiology of tinnitus is unknown and that it was not uncommon to see patients with severe hearing loss and no tinnitus, as well as patients with mild hearing loss and severe tinnitus.  He explained that the current theory as to the etiology of tinnitus is that it is due to the "brain's attempt at reconciling the missing auditory input," but noted that tinnitus can also be brought on by non-ear related causes.  In the case of the Veteran, the VHA consultant stated that because the Veteran's pattern of hearing loss was not consistent with what one would expect in a person with his history of noise exposure, "the tinnitus must be divorced from the hearing loss question."  He then stated:

[I]f there were either otologic or non-otologic causes of tinnitus that were related to time in service from 1968 to 1972 (other than hearing loss), logic would suggest that [the Veteran] would have sought medical attention for this condition or symptom prior to 2008.  These facts, in addition to the history of significant noise after his time in-service, as well as the fact that with increasing age there is a proportional increase in the likelihood of developing the normal age related changes known to be the causes of non-ear related tinnitus (such as arthritis of the cervical spine), the claimant's tinnitus is less likely than not due to, as a result of, nor aggravated by his noise exposure while in service 1968 to 1972

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (which includes ACDUTRA and when a National Guard unit is called to Federal service).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.7, 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



Bilateral hearing loss

For certain chronic diseases (including organic diseases of the nervous system, to include SNHL), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his military occupation specialty as a refrigerator and air conditioning mechanic specialist and his reported working arrangements in the U.S. Air Force, it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his exposure to noise trauma in service.  

The Board acknowledges that it is not readily apparent from the record that the Veteran was afforded a service separation physical examination, as there is no report of such in his claims file; however, records of treatment he received while in service are associated with the claims file, and they are silent for any mention of hearing loss.  The Veteran was also afforded an audiometric evaluation at the time of his December 1976 Air National Guard enlistment examination.  This was conducted approximately four years after his separation from service and showed that puretone thresholds at all frequencies were 15 decibels or less.  In an associated report of medical history, the Veteran also reported that he did not have nor had he ever had problems with hearing loss.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted, is not warranted.  There is also no competent (medical) evidence that SNHL was manifested in the first postservice year; therefore, the 38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as an organic disease of the nervous system) are not for consideration or application.

The record includes both medical evidence that tends to support the Veteran's claim of service connection for bilateral hearing loss and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of opinions by the June 2009 VA examiner and the October 2010 VHA consultant.  The June 2009 VA examiner indicated initially that it would be difficult to opine "without resorting to mere speculation" whether noise exposure in service or postservice caused the Veteran's hearing loss, but then went on to opine that his hearing was "at least as likely as not negatively impacted by his military noise exposure."  Such an opinion is not only speculative in nature, it is also inconclusive as "negatively impacted" is not the same as "caused by" or "aggravated by."  Accordingly, the June 2009 VA examiner's opinion is not adequate for adjudicatory purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (it must be clear from some combination of the examiner's opinion and the analysis of the record that he has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled).  

In October 2010, a VHA consultant (an audiologist) opined that the Veteran likely had hearing damage while on active duty reserve service.  This opinion was based on the results from "electric hearing testing conducted during reserve service."  The Board notes, however, that "active periods while in reserve service" is not the same as service in the National Guard.  Under 38 C.F.R. § 3.1(a)(b), active duty in the National Guard means periods when called to full time Federal Service as a Reserve component of the Armed Forces.  See also Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003) ("members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor").  As the October 2010 VHA consultant did not provide an opinion as to whether the Veteran's bilateral hearing loss disability was related to his active duty period of service in the U.S. Air Force, this opinion provides no probative value to the Veteran's claim.  Notably, although the Veteran has also asserted that he was exposed to noise trauma while in the National Guard, and his audiometric testing results from this period of time suggest that his hearing started to worsen while he was in the National Guard, to establish service connection for bilateral hearing loss based on this period of service, he would have to show that his hearing loss disability was incurred in or aggravated by a period of federalized National Guard service.  Such has not been established by the record.

In March 2011, a VHA consultant (an otolaryngologist) reviewed the entire claims file, including the various medical opinions already of record, and opined that the Veteran's bilateral hearing loss was "less likely" related to his noise exposure in the U.S. Air Force.  In reaching this conclusion, the VHA consultant noted that audiometry conducted approximately four years after the Veteran's separation from active duty service (in December 1976) was "essentially normal."  He also observed that the Veteran's pattern of hearing loss was not consistent with what one would expect of a person who had hearing loss solely due to exposure to noise trauma.  In particular, as an air conditioning repairman and shooter of pistols, any hearing loss effects from those noisy occupations should have been symmetrically felt.  Similarly, as a right-handed shooter of rifles, any hearing loss effects from this activity would be worse in the left ear than in the right.  However, the Veteran's hearing patterns through the years have been worse in the right ear than in the left.  These factors, along with his postservice history of working in a saw mill for 4 to 5 years without hearing protection made it "less likely that his hearing loss was related to" his active duty service in the U.S. Air Force.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the March 2011 VHA consultant's opinion as it was provided by an otolaryngologist (who by virtue of specialized training and experience is eminently qualified to offer this opinion); contained a complete description of the hearing loss disability; included a rationale for the opinion provided; and was based on a more accurate and complete factual background.  Notably, the March 2011 VHA consultant's opinion is supported by the opinions of the Veteran's treating healthcare providers, as they also opined in June 2005, that the Veteran's asymmetrical hearing loss was not consistent with noise-induced hearing loss.  

The Board has also considered the Veteran's lay statements concerning his bilateral hearing.  He has not asserted that he has had bilateral hearing loss continuously since service; rather, he asserts that his current hearing loss disability is related to the noise trauma he experienced in service.  While he may be competent to testify as to the symptoms he experiences, he is not competent to state whether his bilateral hearing loss disability is related to his exposure to noise trauma in service.  The Veteran is a layperson and lacks the training to opine regarding medical etiology; this is a question that is medical in nature and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein.  Accordingly, the claim of service connection for bilateral hearing loss must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such disability has been noted on VA audiological evaluations.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he has ringing in his ears.  As was noted above, it also is not in dispute that he was likely exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service.  

During the Veteran's November 2008 VA examination, he reported initially that he could not recall the onset of his tinnitus.  However, in a subsequent June 2009 VA examination, he reported that it started in 1971 when he was stationed on a flight line.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like ringing/whooshing sounds in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statements that he has had ringing and/or whooshing sounds in his ears ever since active duty in the U.S. Air Force are self-serving and not credible.  

Significantly, the Veteran's available STRs from his active duty service in the U.S. Air Force are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  His STRs from his service in the National Guard, which include periodic audiometric evaluations in December 1976, January 1981, April 1984, February 1998, and in January 1992, are likewise silent for any mention of tinnitus.  

Despite the Veteran's multiple opportunities to complain of tinnitus, the earliest postservice (clinical) evidence of tinnitus, apart from his claim of service connection for such in October 2001, was during the November 2008 VA examination when he complained of decreased hearing and "whooshing sounds" in his ears.  Significantly, he initially indicated he could not recall the onset of his tinnitus (before later asserting that it began in service).  This change in his accounts suggests alteration of details as necessary for compensation purposes.  It would also appear logical that if the Veteran had had tinnitus beginning in service and persisting since, as alleged, he would have sought medical attention and pursued a claim of service connection for such sooner than 29 years after the tinnitus first appeared.  Therefore, his more recent accounts that the tinnitus began in service are deemed self-serving, compensation-driven, and not credible.

Having found the Veteran's statement that his tinnitus had its onset in service not credible, the Board finds that service connection for such disability on the basis that it became manifest in service and persisted is not warranted.

As for whether the Veteran's tinnitus is otherwise related to his service, the record includes both medical evidence that tends to support his claim of service connection for tinnitus and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors, supra; Hatlestad, supra; Gilbert, supra.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson, supra.

The evidence that tends to support the Veteran's claim consists of the opinions from the November 2008 VA examiner, the June 2009 VA examiner, and the October 2010 VHA consultant.  In December 2009, the November 2008 VA examiner opined that the Veteran's tinnitus was "related to his military experience" because his audiograms from 1984, 1988 and 1992, showed mild high frequency hearing loss in both ears.  Similarly, the October 2010 VHA consultant opined that the Veteran's tinnitus was "at least in part at least as likely as not caused by or a result [of] his noise exposure while in service," because he experienced noise trauma while on "active periods in the reserves" and because audiometry conducted during that period of service showed progressive hearing loss.  As was noted above, those audiograms are not from the Veteran's active duty, but were completed in conjunction with his  periodic National Guard examinations.  As the opinions are based on an inaccurate factual background, they lack probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).

The June 2009 VA examiner also opined that the Veteran's tinnitus was "at least as likely as not" the result of military noise exposure.  In explanation, she conceded the Veteran's claims file was silent for any complaints of tinnitus, but stated that tinnitus and hearing loss coincide (which she also opined was possibly related to his military service).  Notably, this decision has determined that the Veteran's hearing loss is not related to his service; therefore, his current tinnitus may not be found to be related to his service, as secondary to his hearing loss.  See 38 C.F.R. § 3.310.  Furthermore, in a March 2011 VHA medical advisory opinion, it was pointed out that there is no one-to-one relationship between hearing loss and tinnitus, and that tinnitus can be brought on by non-ear related causes.

The March 2011 VHA consultant additionally stated that because the Veteran's asymmetrical pattern of hearing loss was not consistent with what one would expect in a person with his history of noise exposure, "the tinnitus must be divorced from" his hearing loss.  He then reviewed the Veteran's entire claims file, including the various medical opinions already of record, and opined that his current tinnitus was "less likely than not" related to his noise trauma while on active duty service in the U.S. Air Force.  In explanation, the VHA consultant noted that the Veteran had never sought treatment for tinnitus prior to 2008, that he had a history of significant noise exposure after his separation from service, and that with his increasing age there was a proportional increase in the likelihood of him developing tinnitus due to non-ear related causes.  As this opinion was provided by an otolaryngologist (who is qualified to provide it); is based on a more accurate and complete, factual background of the Veteran's medical history; includes a detailed explanation of the rational for the opinion provided; and considered other possible etiological factors, the Board finds it more persuasive than the other medical opinions of record.  

The Board has also considered the Veteran's lay statements wherein he alleges his tinnitus is related to noise trauma in service, and finds that they do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (to include the lengthy postservice interval before the ringing/whooshing sounds in his ears became evidence to him and/or was clinically documented, e.g.).  Significantly, whether tinnitus may (in the absence of credibile evidence of continuity, as here) be related to remote noise trauma in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, supra (Whether lay evidence is competent and sufficient in a particular case is a fact to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his exposure to noise trauma in service, and against this claim.  Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In association with the Veteran's claim of service connection for residuals of a right ankle sprain, he was afforded a VA examination in November 2008.  During this examination, the examiner indicated that he reviewed the Veteran's April 2005 to November 2008 VA treatment records.  A close review of the claims file found that such records are not associated with the claims file.  As they form the basis for the examiner's opinion and are thus pertinent to the matter at hand, they must be secured for the record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are considered part of the record on appeal as they are in VA's constructive possession and may have bearing on the Veteran's claim).  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional postservice treatment or evaluation he has received for his right ankle disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically including his April 2005 to November 2008 VA treatment records (those identified in the report of the November 2008 VA examination).

2. 	The RO should undertake any other development suggested by that ordered above (to include an orthopedic examination, if indicated), and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


